 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDMash Transportation,Inc.andMarkCombs. Case25-CA-1748411 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 17 March 1986 Administrative Law JudgePhilW. Saunders issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 11 andconclusions2and to adopt the recommendedOrder. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Mash Trans-portation, Inc.,Whiteland, Indiana,itsofficers,agents, successors, and assigns,shall take the actionset forth in the Order.'The Respondent has excepted to some ofthe judge's credibility find-ings. The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings8 In adopting the judge's conclusion that the Respondent violated Sec.8(axl) by discharging employees Mark Combs and Craig Scheid for re-fusing todrive a truck theyconsidered to be unsafe,we disavow any sug-gestion that their alleged protected concertedactivityprior to 11 Sep-tember 1985 played a part in the Respondent's decision to terminatethem The pre-11 September activity and the Respondent's response tothis activity do, however, lend further support to our finding that on 11September Combs' and Scheid's belief that the truck was unsafe was rea-sonableWe find itunnecessary to pass on the judge's discussion of whether theRespondent violated the Surface TransportationAct of 1982when it dis-charged Combs and Scheid8We leave to the compliance stage of this proceeding the issues raisedby the Respondent concerning Scheid's reinstatement and backpay inlight of his alleged loss of postal clearanceThe General Counsel's exceptions urge modificationof the recom-mended Order to include a provision for a visitational clause authorizingthe Board,for compliance purposes,to obtain discovery from the Re-spondent under the Federal Rulesof Civil Procedureunder the supervi-sionof theUnited Statescourt ofappeals enforcing thisOrder.Under thecircumstances of this case,we find it unnecessary to include such aclause.Robert E. Hayes Esq.,for the General Counsel.David A.Paetzmann,Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASEPHIL W.SAUNDERS,Administrative Judge.The origi-nal and amended charges in this case were filed on Sep-tember 16 and September27,1 respectively,by MarkCombs(Combs or Charging Party),againstMash Trans-portation,Inc. (the Company or Respondent),alleging aviolation of Section 8(axl) of the National Labor Rela-tionsAct. TheRespondent filed an answer denying theallegations and, following a hearing before me,both par-ties filed briefs in this matter.On the entire record, and from my observation of thewitnesses and their demeanor,Imake the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is a corporation organized under thelaws of the State of Indiana and, at all times material, theRespondent has maintained its principal office and placeof business at Whiteland,Indiana,where it has continu-ously been engaged in the interstate transportation ofU.S. mail.During the past 12 months, a representative period, theRespondent,in the course and conduct of its business op-erations, derived gross revenues in excess of $50,000 forthe transportation of freight and commodities from theState of Indianadirectlyto points outside the State of In-diana,and during the same period the Respondent de-rived gross revenues in excess of $1 million.The Respondent is now,and has been at all times ma-terial,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThereis no labor organization,as such,involved in thecase.III.THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that during various un-known datesin April,May, and June,and more specifi-cally about July 1 and 30 August 1 and 21, the Respond-ent's employeesMark Combs and Craig Scheid com-plained concertedly to the Respondent regarding wages,hours, and working conditionsof theRespondent's em-ployees; that about September 11, certain employees ofthe Respondent(Craig and Scheid) ceased work concer-tedly and engaged in a strike by refusing to performphysicallydangerous and unsafework;that about Sep-tember 12, the Respondent discharged Mark Combs andCraig Scheid;and that the Respondent engaged in theconduct described above because the employees namedtherein engaged in protected concerted activity to dis-courage employees from engaging in such activities orother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and (asamended at the hearing), because of their refusal to driveiAll dates are 1985 unless stated otherwise281NLRB No. 71 MASH TRANSPORTATIONunsafe vehicles in violation of the Surface TransportationAssistanceAct of 1982.The Respondentis a contract carrier of United StatesMail-primarilyalong a route between_Baltimore,Wash-ington, D.C., St.Louis, Missouri,and return.Respondentleases its tractors and trailers from a -third party,and nor-mally employs about 16 truckdrivers.Respondent's officeis located inWhiteland,Indiana,,and its president andgeneral managerisHermanMullikin, and the assistantmanager of,, the Respondent at 'all relevant times wasGary Ping.Mark Combs and Craig Scheid-were hired by the Re-spondent as over-the.road truckdriversin November1984 and February 1985,respectively, and Respondentpoints"out thatin addition'to driving a semitruck, theirdrivers are also expected to perform minor maintenanceon their'trucks, if necessary,and this maintenance in-cludes'such things'as hooking up trailer lights and chang-ing light bulbs.The record, shows-that early in 1985, Combs andScheid began driving together as a team for the ' mostpart,and usuallytheydrove Respondent's truck 68, al-though on different times betweenApril and July 1985,they used truck 63 as,a-relief truck while 68 was beingserviced.Respondent's president,Herman Mullikin, testified, thatsemitruck drivers in interstate commerce are required byFederal law to prepare a daily log showing their activi-ties during each working day, and included in these dailylogs are the driver's vehicle inspection reports and hoursspent driving.Moreover,if two employees are driving asa team, each driver is required to perform'his own vehi-cle inspection and should prepare his own driver's log.The record shows that on July 1, Scheid was ticketedby the Indiana state police because of an air leak andcracked windshield on truck 63. Combs was teamed withScheid on that date'and was present when the ticket wasissued.Scheid then brought the ticket into Mullikin thenext day, but Mullikin advised Scheid that the Companywould not pay the ticket because it was issued inScheid's name.Combs was standing in' the area duringthe conversation.Scheid testified that he later paid theticket out of his own pocket.It appears that sometime in July, Respondent's truck68 was returned to service and was then driven duringJuly and August by Scheid' and Combs and possiblyother drivers.However,near the end of July Scheid wasissued a "fix it ticket" in Ohio-due to a,crack in truck68'swindshield.Again Scheid delivered the ticket toMullikin the next day, while Combs was also presentwith him. Scheid testified that Mullikin then threw theticket in the wastebasket and, at this time,Combs askedif the Company would get a lawyer if they (he, andScheid)got "locked up." Mullikin replied that theywould have to get their own, counsel.This record further reveals that truck 68 was also in-spected twice by the Illinois Department of Transporta-tion.On the first occasion, July 30, the department citedScheid for not wearing his seatbelt and for having, anempty fire extinguisher,but the cracked windshield wasnot listed as a violation.Moreover, on September 24(after Combs and Scheid had been terminated) truck 68445was again inspected,and once again the, cracked wind-shield was not listed as a violation,?and during July andAugust,none of the-other drivers on this truck,with theexception of -Combs, listed the cracked windshield as -asafety defecton their daily vehicle inspection reports.During most'of August,Combs noted in his daily logswhat he,considered to, be defects affecting the safe oper-ation of 'truck 68,3 and about August 23, Mullikin andCombs had a conversation concerning the cracked wind-shield.Combs testified that after looking over the wind-shield and noting that the'crack did= not obstruct thedriver's vision,Mullikin toldhim thathe did not feel thecrack violated Federal regulations and,that there was noneed to note the cracked windshield on his driver's logand to quit writing it up. Scheid was also present duringthis conversation between Mullikin and Combs.On September''1 1,Combs and Scheid were scheduledto transport mail fromWashington,D.C., viaBaltimore,to St.Louis and upon changing trailers in Washington,D.C., - Combs noticed a ' problem with the lights on thenew trailer-no brake, turn,or'tail lights-but neverthe-less,Combs left Washington,D.C., about 4:30 a.m., andtraveledto,Baltimorewith only histractor'four-wayflashers.on.4'After leaving Baltimore about 6 a.m. EST,he went through'the downtown area and then pulled offonto the shoulderof the road to await daylight,and thenproceeded`to Frederick,Maryland.By calling''long distance-now about 8 a.m. EST-Combs`was able to reach and talk withGaryPing, Re-spondent's assistant manager, about the problem he washaving with no lights on the trailer,and as to his initialconversationwith GaryPing, Combs testified as follows:Okay.The electrical-there'san electrical -con-nection between the tractor and the trailer.On eachend of it, there is a cylinder.There are wires-thecylinder plugs'into the tractor.The wires comingfrom the other side that makes the connection-it'slike a clock.You have a big wire in the center, andthe thereare six wires aroundthe outsideof it. AndMr. Ping told me to=he told me which of those-of the six wires, he told me which two were for thetrailer, and he told me to put a jumper'wire fromthose two outside wires to the center wire and thatshould get it to work.'Ping testified that he had shown Combs how to per-form this `particular task at the Respondent's terminalabout 2 weeksbefore, and heknew no reason why adriver'of Combs' experience could not perform thismaintenance,and Ping hadtriedthismethod of placing ajumper wire from the outside,wires to,the center wire a"hundred times"and it had never failed him.It appears that about this time in the morning,Scheid,who had been sleeping in the truck,awoke and tried toassist `Combs in fixing the lights.However,after several2 See R Exhs. 3 and 4.8 SeeG.C. Exh. 34Combs testifiedthat whenhe reached Baltimore, he then tried to seeif there was a loose connection, but he could not find any, and that thebulbs in the back were okay. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours and a few more phone calls in which Combs wasagain instructed on how to fix the lights, he then finallyadvised Mullikin that he and Scheid would not drive thetruck back because of the problems with the lights, andthat they could not fix them. Combs then sought the ap-proval of Mullikin to have the lights repaired at thetruckstop they were in, but Mullikin would not agree tothis, and then told Combs to put the keys in the truckand "lock it up," and he wouldsend someone else to getthe truck.The next sequence of events shows that Mullikin thensenttwo other drivers, Ed Bryant and Tim Callahan, toFrederick that afternoon to pick up the vehicle arrivingaround midnight.Ed Bryant testified that on their arrival, he "jumpedinto" the truck here in question, started it, and therewere "no lights" except the front right headlight, butlater stated on cross-examination that he did not walk allthe way around the truck. Bryant said that he then wentto the truckstop to buysome flashlightbatteries, andwhen he returned Tim Callahan had the lights working.Tim Callahan testified that after Bryant had started thetruck and turned on the lights, he walked behind thetrailer and then observed that the brake lights, the taillights, and the right-hand turnsignalwereworking, butthe left headlight was not working and there were noclearance lights on the trailer. Callahan stated that hethen ran a wire from the positive part of the battery tothe "pigtail," and by so doing got all the clearance lightsworking and, by replacing a bulb, got the leftturn signalworking.He stated that neither task required specialtools, and only took about 3 minutes to complete.The next day, Thursday, September 12, Combs andScheid came to Respondent's terminalafter taking a buson their return, took photographs of truck 63, and thenwent in to talk withMullikin,and despite the fact thatRespondent's normal payday was Friday, Combs andScheid asked for their paychecks and also requestedMullikin cash them. 5 Scheid thenaskedif he and Combswere fired, to which Mullikin replied that they had quitthe previous day. Combs and Scheid denied quitting, andMullikin responded that they would then have to consid-er themselves fired.Counsel for Respondentmaintainsthat the allegationsin the complaint stating that on various dates in thespring and summer of 1985, to the effect that Combs andScheid complained concertedly about working condi-tions, iswholly unsupported by the evidence-underMeyers Industries,268 NLRB 493 (1979), and later cases,the Board has continually indicated, as inA.N. ElectricCorp.,276 NLRB 564 (1985), that "to find an employee'sactivity to be 'concerted,' we shall require that it be en-gaged in with or on the authority of other employeesand not solely by and on behalf of the employee him-self."Counsel for Respondent argues that in the instant casethe General Counsel first alleges concerted protected ac-tivity by Combs and Scheid during April, May, and June6 In cashingthe paychecks,Mullikin deducted $77 from each check aspayment or reimbursementto the Companyfor their bus fareback fromFrederick.and, asaforestated,maintainsthat thisallegation shouldbe dismissed as the record is silent about any activitieswhatsoever during those months-that the earliest inci-dent reported by any of the witnesses related to a ticketreceived by Scheid on July 1 from the Indiana statepolice due to an air leak in the brake system and acracked windshield on truck 63, and the next day Scheidbrought the ticket to Respondent, which Respondent re-fused to pay. According to Respondent, at no point doesthe record indicate that either Scheid or Combs madeany complaints about a cracked windshield or air leak ontruck 63, and Scheid's complaint about a ticket issued tohim personally does not constitute protected concertedactivity under theMeyersstandard-that thereis no lawrequiring an employer to pay a ticket received by adriver in hisown name,and although Scheid's actioncould, under a broad definition, be called a complaintabout working conditions, there is no evidence of con-certed activity.Moreover,arguesRespondent, eventhough Combs was present during the conversation be-tween Mullikin and Scheid, at no time did he contributeto the discussion nor did he have reason to because onlyScheid's name appearedon the ticket-Combs was onlya bystander in this discussion, and his mere presence,without more, does not raise Scheid's individual com-plaint to thestatusof concerted activity.Counsel for Respondent points out that the next alle-gation of protected concerted activity deals with circum-stances surrounding a second ticket issued to Scheidabout July 30, and his conversation with Mullikin thefollowing day concerning the same. (This ticket called a"fix it" ticket was issued by the Ohio state police for acrack in the windshield of truck 68.) As aforestated,Scheid delivered the ticket to Mullikin the next day, andMullikin threw it in the wastebasket and told him not toworry about it, but Combs asked if the Company wouldprovide a lawyer if they got "locked up," and Mullikinreplied that they would have to get their own lawyer.Respondent's counsel arguesthat although this conversa-tionmay be "concerted," it did not deal with any pro-tected activity-that at no time during the discussion didCombs or Scheid complain about the cracked windshielditself or that it posed a danger to their safety while driv-ing, nor did they complain about any existing workingconditions.That the substance of the conversation in-volved questioning Mullikin over what he would do ifsome event, which may or may not happen in the future,ever occurred. Counsel maintains that questioning an em-ployer about a nonexistent and speculative event must bedistinguished from a complaint concerningan existingworking condition, and only the latter is protected activ-ity under the Act.Counsel for Respondent further argues thateven as-suming that Combs' notation of alleged safety problemson his driver's log falls within the presumption of con-certed activity-the Respondent rebutted this presump-tion by proving a lack of group support. AlthoughScheid was present during the August 23 conversationbetween Combs and Mullikin, and he testified concern- MASHTRANSPORTATIONing his,recollections of that conversation,6neither he norCombs ever testified that Combs was speaking for himon that occasion.Moreover,maintainsRespondent'scounsel,there was also no-evidence that Scheid partici-pated in the discussion,and his silence during this con-versation could well be interpreted as a signthat Scheiddid not support Combs'position,and this notion is alsosupported by the fact that Scheid noted no safety prob-lems on truck 68 in his daily logs,and Respondent's posi-tion of a lack of group support behind Combs'notationsis further strengthened by the fact that no other driversnoted any safety problems with truck 68 during August,and from this evidence, it is clear that Combs was actingalone` inwritingup allegedsafety defects,and his senti-ments were not shared by his fellow drivers.Inmaking my final conclusions in this phase of thecase,it is first noted the admission by Mullikin that inJune,July,and August;Mark Combs,complained to himcontinually about a cracked windshield on truck 68.' Infact,Mullikinstated,"It got to the point where he com-plained each trip about something.Part of it was acracked windshield."Mullikin, also testified that Combsfurther complained about the air-warning device,brakes,-and-the hours he had to work.,-Mullikinwas also aware,that in July Scheid had re-ceived a ticket from the Indiana state police citing acompany truck for having a brake air leak and a crackedwindshield. The; ticket ((3.C. Exh. 2) also shows that thevehicle was placed out of serviceby theIndiana statepolice.Scheid testified that on the day in question (July1), the state trooper involved permitted him to drive thevehicle several miles to a truckstop for repairs,but themechanic was unable to repair it because lie lacked apart.Scheid then telephoned Mullikin for instructionsand was told to drive the truck on to St. Louis and backto Indiana without the needed repairs.,It is undisputedthatScheid later paid the ticket out of his pocket.Combs,as aforestated, was Scheid's team.member at thetime.This record also shows-'that in late July,in Zanesville,Ohio, Scheid and Combs were together when Scheid re-ceived a ticket for having a cracked windshield,and theticket required that the,noted defect be repaired within72 hours under pain of, arrest.The following day Scheidspoke to Mullikin about the ticket,but Mullikin cavalier-ly threw the ticket in a wastebasket,and it was at thispoint when Combs inquired if the Company would get alawyer if he and Scheid got "locked up."It is also noted a further admission by Mullikin thatCombs had made entries in his daily driver's log regard-ing vehicle, conditions that Combs believed were unsafe,and that he told Combs to stop making such notationsand 'that if he did not feel that the equipment was safe touse, to find himself another job. Furthermore,Mullikintestified,"Ihad, to talk to them on different occasions6 For about 10 days prior to August 21, Combs had noted one or moresafety-related problems in his daily driver's log. Finally,on August 23,Combs and'Mullikin discussed these alleged safety problems and Scheidwas present during this conversation. According to the testimony of bothCombs and Mullikin, after looking at the windshield,Mullikin stated hisbelief that the crack did not violate Federal Motor Carrier Regulations,and that there was no need to note the windshield in Combs' daily log.447and tell them thatif they wereunsatisfied with their job,theywere not tiedto it or words to that effect."Thus,Mullikinmade clear his knowledge of their concertedcomplaints as further evidenced by his testimony that"they were the only ones,that were havinganyproblemswith- the tractor, and trailer."There is also credited testi-mony that Combs and Scheid had discussed these safetyproblems among themselves.In fact,Combs candidly tes-tified, that although the cracked windshield-did notaob-scure,his vision,itdid pose a safety hazard because aflying object could cause the glass to fall in, if it struckthe windshield.Brake problems or lockups on a loaded18-wheeler is, -of course,a" situation to be avoided at alltimes.There is no,question but,that the mechanical andvisual difficulties encountered by team drivers Scheidand Combs,starting in June,were of.a joint and contin-ual concernto both-of them,and the incidents with statepolice,,their numerous complaints,and the overall cir-cumstances in- connectiontherewith, -were constantlyintermingled and overlapping, problems between - themand Respondent,,.and on most all occasionsboth driverswere present when the one orthe otherregistered theirprotests or complaints-toMullikin,and- neither, Combsnor Scheid ever disavowed- the statements and/or actionsof the other .7In the final analysis, there can be no questionthat thecomplaints and"-protests raised by Scheid and Combs re-lated to their-terms and conditions of employment, and Itherefore find,that their concertedactivityin the springand summer of 1985 was protected"by Section 7 of theAct. '"'Turning now`to the events'on September 11 and 12.8As detailed previously'the testimony concerning whichlights-were working' on-the vehicleis in conflict-Combsand Scheid claiming no lights worked on the trailer, butrelief driverTim Callahan stating otherwise.Respondent requeststhatI creditthe testimony of Cal-lahan and Bryant overthat of Combsand Scheid, due tocertain inconsistencies in the latters' testimony.For ex-ample,;Combs testified he checked all the light' bulbs andtheywerenot the, problem,but Callahan stated thatchanging a bulb was all that was necessaryto -fix theturn signal. According,to Respondent,Combs also testi-fied that after first talkingwith,Gary Ping about 8 a.m.EST and beingtold how tofix -the lights,he went outand tried to, do whatPingtold him-to put,a jumperwire across certain wires in the electrical connection be-tween tractor and trailer,but Combscould not recallwhere he,got this jumper wire.Moreover,argues Re-spondent, 'Scheid then testifiedthat he' bought the wirethat-was used for a jumper wire,and thus the unan-swered question is how Combs could have made any at-tempt to fix the lights pursuant to Ping's instructions,when the wireto beused,was not even purchased untilCombs testified that when one team driver notes a safety problem onhis daily Jog, the other driver need not do so.BThe Respondent concedes that the refusal of Combs and Scheid to'drive truck 68 on September 11 was concerted activity,but that althoughemployees' acts may be "concerted,"this does not-imply that they arealso "protected"under the Act. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDsometime later and, furthermore,Scheid's testimonyabout the purchase of this wire is also questionable ac-cording to Respondent-that in spite of having $400 ofRespondent's advance money, Scheid paid for a roll ofwire at the truckstop with his own money, but he couldnot produce a receipt for the wire,claimingthe mechan-ic could not give him one.Counsel for Respondent also points out that clearancelights,which are located around the top of the trailer,are of no use to a truckdriver during daylight hours, andare not operated during the daytimeunlessa visibilityproblem exists,and admittedly the weather conditions onSeptember 11 were clear. Moreover, there were suffi-cient daylight hours to reach Respondent's terminal hadthey left that morning,and the nonoperable turn signalcould have been fixed with the changing of a bulb (spareones kept in the truck). It is also pointed out by Re-spondent that on the morning in question Combs diddrive the truck, in total darkness from Washington, D.C.,to Baltimore, and then drove for another hour in day-light between Baltimore and Frederick, Maryland-so atthese times he did not feel it was unsafe to drive thetruck.In essence,the Respondent maintains that on Septem-ber 11, Combs and Scheid voluntarily quit their employ-ment with the Company pointing out that although anemployee may go on strike and refuse to do his job, henormally does not show up prior to payday and demandhis money, and rather than showing any desire to contin-ue the employment relationship by staying with thetruck,Combs and Scheid decided to take a bus home.Then, on September 12 they camein andasked for theirpay early, instead of waiting for the normal payday. Re-spondent argues that these actions manifested their intentto quit when they abandoned Respondent's truck andthey should not be allowed to claim after the fact thatthey really did not.InMcEver Engineering,275 NLRB 921, 925 (1985), theBoard set out the law of this case:The lawis clear,has beenstated often,and neednot be belabored. When employees acting in con-cert to protest theexistenceof what they in goodfaith perceive to be unsafe working conditions with-hold their labor from the employer for such pur-pose they are considered to be engaged in concert-ed activity protected under Section 7 of the Act,and may not lawfully be punished by their employ-er for their conduct.NLRB v. Washington Alumi-num Co.,370 U.S. 9 (1962);Union Boiler Co.,213NLRB 818 (1974);Du-Tri Displays,231 NLRB 1261(1977);E. R.Carpenter Co.,252 NLRB 18 (1980);ServiceMachine & Shipbuilding Corp.,253NLRB628 (1980).There can be no seriousissuebut that the refusal byCombs and Scheid to drive the truck on theoccasionhere in question was protected concerted activity, and itis equally apparent from this record that the Respondentknew, prior to thedischarge,thatCombs and Scheidwerewithholding their labor fromtheRespondentbrought on by unsafe working conditions. As indicated,working fora nonunionemployer, they had nobargain-ing representative and, in fact,no representative of anykind to present their grievances to their Employer, andthey had to act for themselves as best they could.The Respondent is contending that most of the trailerlightswere in working order,but, nevertheless, Combsand Scheid engaged in a "calculated hoax"to createproblems for the Company and that they actually wel-comed the opportunity to lay over in a truckstop inMaryland for 3 or 4 hours rather than return home, andthat they did not object paying $77 out of their pockets,as it turned out, for bus tickets back home to Indiana.Ed Bryant,initially called as a witness for the GeneralCounsel,testified that he jumped into the truck,startedit,and there werenolights, except a front headlight, asaforestated,but on cross-examination,Bryant changedhis testimony and proffered a story to the effect that henever actually walked around the rear of the trailer, thathe only hada sideview of it,and wasnot sure whetherthe lights were on or off. However, when asked how hismemory became better on December 5 (the date of thetrial) than it was on September 25 (when he gave his af-fidavit),he answered "perhaps because we're here."Thus, Bryant acknowledged that once on the witnessstand his memory could be readily changed, and by hisoverall demeanor while testifying,and his rather unusualreplies,9 he demonstrated that rather than concern for9As Bryant testified:Q Did you tellthe agent of the NationalLaborRelations Board,when you made this statement,thatwhen you got there,you onlylooked at the truck from the side?A. Sir,I'm not a perfect human being.I cannot get that technicalQ You are not. Okay.A You're asking an undesirable questionthere.I don'tknow, youknow,right from wrong, but you know.Q.Well, the incident that tookplace on the11th of-the incidentof their dischargetook placeon the 12th of September.You gave your affidavit on the 25th of September, just a couple ofweeks later So, the events were fresher in your mind then they arenow, becauseithappened sooner,a couple of weekslater.Now,we're-and this is December.How isit that youtestimony is betternow-I mean, your recall is better now than it was then?Do you wantme to say that again?How is that you remember-A. How can yousay that it's better now? It's thesame thing.Q I'm askingyou, how is that yourrecallof what happened whenyou went out to the truck, is better now on December 5th, than itwas on September 15?A I really don'tknow how to answer that. I don't know-perhapsbecause we're here.Q. Right.Because you're here and becauseyou work for MashTransportationCompany and you're-MR PAETZMANN:Your Honor, I'm going toobject toMr. Hayesmaking statements for the witness here.THE WrrNESS:I rode withhim forsixmonthsMR. PAETZMANN.He's being argumative [sic]THE WrrNEss He's my fnend. Even though we're on the wrongside of the table,he's stillmy fnend.Don't implyanything I'm anhonest man.Don't imply anything.I'm an honest man. Don't implynothing else.Maybe I'm losing my temperhere,but Idon't like whathe's talking to meJUDGE SAUNDERS: There's no questionThere's no question. Arewe through?MR. HAYES:Yeah,we're through[(Tr. 125-127)] MASHTRANSPORTATIONthe-, truthfulness,of his initial testimony on direct, Bry-ant's real interest was keeping his job and helping theCompany win their case.As also indicated,counsel for Respondent attempted todiscredit the twodrivers'involved herein over-the em-ployment application originally filled out by Combs andScheid.Scheid's traffic record showed that he'received- aticket for a nonspeeding offense, and after ignoring theticket,his license was,then temporarily suspended, butthis-factwas not indicated on Scheid's employment ap-plication.On the other hand, Combs,although failing tonote all the tickets he received during the last 3 years onhis employment application, -did tellMullikin about thespeeding tickets he had received in this period-those hecould remember.10In the final analysis, thecreditedtestimony in thisrecord establishes that in the early hours of September11, the trailer"'here in question,had no marker or clear-ance lights,no tail light,and no brake and turn signals,but in efforts to keep the mail schedule running on time,Combs was able to reach Baltimore by the use of hisfour-way flashers on the tractor, and "therefore he 'wasnot driving in ""total darkness"as Respondent contends.After stopping at the loading dock,he then proceeded todrive from Baltimore to, Frederick,Maryland, and forthe most partdid so after it turned'daylight. Combs thenstopped and calledMullikin ,and GaryPing at the hometerminal in Indiana on three or,four different occasions,and admittedly Ping-gave,him some instructions, on howto correct his light problems on-the trailers,but afterspending about 3 hours in attempts to repair the lights,he and Scheid were still unable to remedy,the difficultyat hand. Combs testified that the procedure,Ping showedhim 2 weeks.beforewas a, totally different operationfrom what he,needed to do to fix the lights on Septem-ber 11.Scheid testified he was"no mechanic at all."The reliable testimony further,shows that Combs thensuggested having the lights repaired at a shop, in thetruckstop,butMullikin declined this suggestion and in-structedrCombs to drive the truck`to Indianapolis.11Combs:and Scheid then proceeded in the truck to anearbyMaryland state police headquarters, and ex-plained there the fact that-their trailer had no lights, thatmanagement was not going to fix it, and requested policeauthorization"to halt?any further driving of this vehi-cle,but the police were unable to grant this requestother than giving them a ticket,but which was then de-clined as Scheid had already,received two tickets hehimself had to pay or was -responsible for, as aforestated.-Combs then called Mullikin back and informed him thatthey were not going to drive the truck the way it was,and then used part of the advanced money ($77 each) tobuy bus tickets back to terminal headquarters in Indiana.1° Regarding these incidents involving speeding tickets, the GeneralCounsel makes the following observation, "We all know that truck driv-ers never'speed,they are paragons of virtue lawfully traversing the high-ways of America at 55 mph."11An employer is not free to order employees to .terminate a strikeand'to return to work or face discharge. Nor is it entitled to treat strikingemployees as having voluntarily-quit or terminated the employment rela-tionship. SeeHoliday Inn,274 NLRB 687 (1985).449Turning briefly to, Respondent's argument about whyScheid 'would -pay for -a troll of wire out of his ownpocket instead of using some of his' advance money. Itappears to me-- that Scheid explained the circumstancesby stating that ' when' he went to make this purchase, thejumper wire in question belonged- to, the mechanic onduty-"it was his wire' out of his box," and he could notwrite up a ticket for it, and- as a result Scheid could notturn it in as' anexpense purchase as he had no receipt forhis $2 expenditure.Counsel for Respondentalsomaintainsthatwhen onstrike employees do ' not normally show up prior topayday and demand their wages,- and in the situationhere such conduct' manifested their intention to quit.I am unable to attach any particular significance toRespondent's inference about the above circumstances.The normal payday for employees of Respondent fallson Fridays,, but 4C^onnbs and Scheid got back to the terini,nal on Thursday, and at `this time asked for _ their pay-checks.Mullikin himself best summarized the situationwhen lie testified that "they [Combs and Scheid] indicat-ed that they needed the money and they would have tomake a trip back up there for them. So I offered to cashthemI for them,' because I' happened to have `money onme at the time sufficient to' ca'sh those checks."As .I see it, Combs and Scheid were simply being paidso that they would not have to `make another trip to theterminal on the 'following day, and Mullikin's own testi-mony supports this conclusion.Respondent has also, raised credibility questions con-cerning entries or information omitted from the two em-ployment applications, as previously detailed. AlthoughCombs did not list,all his speeding violations for the past3 years on his application, nevertheless, there was credi-ble testimony by Combs that he informed Mullikin abouthis other violations, and what the situation was, and thereason he did not enter, such on his employment applica-tion,was because he- could not remember the dates whenthey all occurred. Scheid- checked the box "no" on hisapplication where it asked if_any license, permit, or privi-lege,had ever been suspended or revoked, but in testify-ing admitted that back in 1980 his license was suspendedfor not paying a ticket issued for no headlight. Scheidwas then asked how long this suspension lasted,` and hereplied that he vas not sure"because he did not evenknow his license was suspended until he went to renew itinMay 1984. Scheid did not remember getting' a -ticket in1983,for an invalid driver's, license, and testified that hehas always, "for his ' whole life," ' had a driver's license.Although Scheid acknowledged that he lied to Mullikinwhen he submitted his employment application, as'notedabove, nevertheless, under all, the extenuating circum-stances involved herein, and his otherwise good recordover his many years- of driving, I' do not believe this par-ticular omission in his application seriously-detracts fromhis overall credibility ,in relating "and corroborating theevents that transpired-on September 11 and 12.,Respondent also contends that Combs and -Scheid en-gaged in a , "calculated hoax" to create problems for theRespondent. I, have also rejected this contention,' and es-pecially so because it is uncontradicted that on the day in 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion they drove the truck to a nearby Maryland statepolice station in an effort to have the state police issue ano-further driving restriction on this vehicle.Idoubtvery much ifsuch an unusual action would have beentaken had the trailer lights been working and, again, astrong inference bearing on the seriousness of the situa-tion as evaluated by Combs and Scheid.' 2The General Counsel amended the complaint by in-serting the allegation that Respondent'smotivation fordischarging Combs and Scheid was also because they re-fused to drive an unsafe vehicle in violation of the Sur-faceTransportationAssistanceAct of 1982. The Re-spondent argues that under the facts of this case,the Sur-face Transportation Act affords Combs and Scheid noprotection. 13Counsel for Respondent points out that the first crite-ria for protection under this statute is that the refusal todrivemust violate Federal Motor Carrier regulations,and "lighted lamps" are not required on motor vehiclesbetween 30minutesbeforesunrise and30 minutes aftersunset, and Combs and Scheid's refusal to drive occurredduring daylight hours.Moreover,maintains Respondent,if the above test is not satisfied,then the employee musthave a reasonable apprehension of serious injury beforehis refusal to drive is protected by the Surface Transpor-tationAct.Furthermore,Respondent did everythingnecessary to help Combs and Scheid fix the lights totheir satisfaction,and theyalso could have used part ofthe $400 advance money in their possession to have thelightshooked up at the truckstop where they wereparked (Combs estimated the total cost of professional12All the factsfound herein are based on the record as a whole on myobservation of the witnesses.The credibilityresolutions herein have beenderived from a review of the entire testimonial records and exhibts withdue regardfor the logic of probability,the demeanor of the witnesses,and the teachingofNLRBv.WaltonMfg. Co,369 U.S. 404 (1962). Con-cerning those witnesses testifying in contradiction of the findings, theirtestimony has been discredited,either as having been in conflict with thetestimonyof crediblewitness or because it was in and of itself incredibleand unworthyof belief.All testimony has been reviewed and weighed inthe light ofthe entire record.In many instances,heretofore and subse-quently,I have also stated my specific reasons for either crediting certaintestimonyor rejecting same,but in essence,I have credited the witnessesfor the GeneralCounsel as they impressed me as candid,open, andstraightforward witnesses in recalling what they said and heard duringthe incidents here in question,and although there may have been somevariancesin their respectiveversions of the relevant events(Ed Bryant inparticular),Iam convinced these variances were due to some in thegroup having heard certain remarks while others did not, and to somehaving better memories than others,and not to an attempt to fabricatetheir descriptionsof what occurred.is In relevant part,sec 405 of the SurfaceTransportationAct, 49U S C. § 2305,provides:(b)No person shall discharge,discipline,or in any manner discrimi-nate against an employee with respect to the employee's compensa-tion,terms, conditions, or privileges of employment for refusing tooperate a vehicle when such operation constitutes a violation of anyFederal rules, regulations,standards,or orders applicable to commer-cialmotor vehicle safety or health,or because of the employee's rea-sonable apprehension of seriousinjury to himself or the public due tothe unsafe condition of such equipment.The unsafe conditions caus-mg the employee's apprehensionof injury mustbe of such naturethat a reasonable person,under the circumstances then confrontingthe employee,would conclude that there is a bona fide danger of anaccident, injury, orserious impairment of health,resulting from theunsafe condition.In order to qualify for protection under this subsec-tion, the employee must have sought from his employer, and havebeen able to obtain,correction of the unsafe condition.repairs at$30-$40 maximum),but instead Combs andScheid used over$150 of the advance money and took abus home without any authorization to do so, and this isnot the type of situation the Surface Transportation Actwas meant to address.According to Respondent, it wasnot intended to shield employees because they would notperform a simple bit of minor maintenance in wanton dis-regard of an employer's best interest.Although there may well be different interpretationsand various ramifications of the Surface TransportationAct, it appears to me, that under the circumstances here,Combs and Scheid might well have a "reasonable appre-hension"of serious injury due to no lights on their trail-er,and possibly a "reasonable person" would so con-clude.In fact,Mullikin agreed that atall times(even indaylight hours) trailers are supposed to have brake andturn lights or signals.Therefore,even if it is later deter-mined by an appellate body that Respondent did not vio-late the National Labor Relations Act, then the evidencerelatingto the above statute could then be considered inshowing that Combs and Scheid were also privileged,under the Surface Transportation Assistance Act, torefuse to drive the unsafe vehicle here involved.UnderWright Line, 251NLRB 1083 (1980), the Gen-eral Counsel first must make a prima facie showing suffi-cient to support an inference that the protected conductwas a motivating factor in the employer's decision toimpose discipline on an employee.Once this is estab-lished, the burden then shifts to the employer to demon-strate by a preponderance of the evidence that its con-duct would have been the same even in the absence ofthe employee's protected activity.Mullikin advanced two reasons for the discharge ofCombs and Scheid-the first being their refusal to drivethe truck, and the second the abandonment of that truck,loaded with UnitedStatesmail, at a truckstop. Respond-ent points out that Combs and Scheid left their truckwithout permission while it contained a load of mail, un-watched in a truckstop, and which was over 500 milesfrom Respondent's terminal, and that there is no doubt inthe minds of any witnesses that the post office takes itroutes very seriously14 and undisputedly the Respondentwas put at great risk when Combs and Scheid abandonedthe truck and took the bus home without permission, andthe risk of being fined or having its contract canceledconstitutes a valid business justification for the dischargesbecause that risk stemmed from their unauthorized act.And the same action would have been taken absent theallegedly protected refusal to drive. Therefore, becausethis legitimate business reason has been clearly estab-lished by a preponderance of the evidence, satisfying theWright Linetest in "dual motive"cases, the Respondent'sdischarge of Combs and Scheid, if they were in fact dis-14Mullikin testifiedthat the U.S Post Officepenalizesits carriers forany irregularity in a contract route,and may take action againsta carrierranging from a fine to cancellationof a contract,depending on the seri-ousness of the irregularity,and that if something had happened to thistruckload of mail while it sat unguardedfor 12 hours in Frederick, Mary-land, the PostOfficewouldhave canceled Respondent'scontract tocarry mail.In fact,according to Mullikin,that exactthing had happenedto a former company operated by Mullikin aftera driverabandoned aload MASHTRANSPORTATIONcharged, did not violate Section 8(a)(3) of the Act.Moreover,,arguesRespondent, the fact that Combs andScheid's abandonment of truck 68 directly followed, andwas a consequence of, their allegedly protected refusal todrive, does not cloak their unauthorized act with, pro-tectedstatus-while leaving a worksite for safetyreasonsmay be protected activity under somecircumstances-there was nothing inherently dangerous about the parkedtruck which required Combs and Scheid, to abandon it,and this abandonment, without Respondent's permission,was insubordinate and placed the Respondentat a greatrisk.Consequently,assumingtheir refusal to drive wasprotected activity, Combs and Scheid's subsequent aban-donment of the truck ,was not-that it has long been heldand recognized that an employee's misconduct, in thecourse of the exercise of his statutoryrights, eliminatesthe "protected" status of that activity and leaves himvulnerable to discharge, and that Combs and Scheid'sabandonment of the truck, not reasonably' related to anyconcernfor safety, did not fall under any "protected"status,and given theresultingrisk thrust on the 'Re-spondent,furnished just cause for their discharge.In my evaluation of these arguments by Respondent, itshould first be noted, and it is` undisputed, that -on theday here in question Combs asked Mullikin for permis-sionto take the truck to a nearby truckstop to get me-chanical help, but that Mullikin would not permit: this.Combs and Scheid were then instructed by Mullikin toput the keys inside the track, lock it, and leave it at thetruckstop and that he would send someone to recoverthe vehicle.Under such circumstances, it isdifficult to successfullymaintainthat Combs and Scheid abandoned the truck, orleft it withoutpermission-the bottom line is that, Mlli-kin told them what to do under thesecircumstances, andthey then followed his instructions, and there was noth-ing inthose instructions containing any requirementwhatsoever that they stay with the truck as he specifical-ly stated that someone would be sent to pick it up, andcertainly from this statement a reasonable inference thatCombs and Scheid should get home any way they couldand, under these circumstances, taking a bus homeshould not have been unexpected even though it was notdirectly authorized.Counsel for Respondent further argues, as aforestated,that the action taken by Combs and Scheid put the Com-pany at a great risk of being fined or havingitsmail con-tract canceled. However, it appears to me that Mullikinwas the party who was willing to take this risk. On Sep-tember 11, he was fully aware that Combs and Scheidwould not drive without lights on the trailer and that thetruckin questionwas being parked. He was also unwill-ing tohave the lights fixed at the regular truckstops onthe route home (the one at Frederick and the one atBreezewood), and he was ,further unable to offer Combsand Scheid any other alternatives.As detailed previously herein, Combs and Scheid werelikewise engaged in protected concerted activity in thesummermonths of 1985, and as a result Scheid had beenleft with at least two outstanding tickets while driving acompany truck, that he had to pay himself or was re-451sponsible for,15 and then on the latter occasion, whenCombs inquired whether the Company would provide alawyer if they got "locked up," iit_ Ohio, Mullikin repliedthat they would have to get their'own lawyer.There is no doubt that these earlier circumstances ofconcerted protest also played a part in 'the decision andplausibility not to drive without lights on the return tripin September (Scheid 'had` enough tickets), and this com-bination of circumstances, all protected 'concerted activi-ty,then resulted` in the ` discriminatory discharge ofCombs and Scheid on September 12 because they en-gaged' in a good-faith 'strike' in final efforts to protestunsafe working conditions.`THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and that the Re-spondent take the affirmative action provided for in theOrder below, and which I find necessary to effectuatethe policies of the Act.It having been found that Respondent discriminatorilydischarged Mark-Combs and CraigScheid, I recommendthat Respondent offer them immediate and full reinstate-ment to their, former :or substantially equivalent positions,without prejudice to seniority or' other rights and privi-leges,and. make them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them by payment of a sum of money equal tothatwhich they would have normally earned ' from thedate of Respondent's discrimination, less net earnings,during the period. All backpay, provided herein shall becomputed with 'interest on a quarterly basis,' in themanner described by the Board in F. W.Woolworth Co.,90 NLRB 289 (1950), and with interest thereon comput-ed in the- manner and amount' prescribed inFlorida SteelCorp.,231 NLRB 651 (1977). See generally, IsisPlumbingCo., 138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of-Section 2(6) and (7) of the Act.2.By engaging in conduct described and, detailed insection III, above, Respondent has 'engagedin and is en-gaging inunfair labor practices within the meaning -ofSection 8(a)(1) of the Act.3.The above-described unfair, labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'6'aScheid testified,"We had already received 2 ticketsfor unsafeequipment. I was not going to get anymore.I was not going to be re-sponsibleto pay for any more "16 If no exceptionsare filed as provided by Sec. 102.46of the Board'sRulesand Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived forallpur-poses. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Mash Transportation, Inc.,White-land, Indiana, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Discharging,terminating,laying off, or otherwisediscriminating against employees becauseof their pro-tected concerted activity.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights to self-organization to form, join or assist labor or-ganizations,to bargain collectively through representa-tives of their own choosing, and toengage inconcertedactivities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Mark Combs and Craig Scheid immediateand full reinstatement to their former job or, if such jobsno longer exist,to substantially equivalent positions, andmake them whole for any loss of pay and other benefitsin the manner set forth in the remedy section.(b) Post at it place of business copies of the attachednoticemarked "Appendix." 17 Copies of the notice, onforms provided by the Regional Director for Region 25,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Preserve and, on request,make available to theBoard or its agents, for examination and copying, allpayroll records,social security payment records, time-cards, personnel records and reports,and all other re-cordes necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Remove from its files any reference to the termina-tionof Combsand Scheid and notify them in writingthat his has been done and that evidenceof thisunlawfulactionwill not be used as a basisfor futuredisciplineagainst them.(e)Notify theRegional Director in writingwithin 20days from the dateof this Order what steps the Re-spondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge,terminate, layoff,or other-wise discriminate against employees because of their pro-tected concertedactivity.WE WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer Mark Combs and Craig Sheid rein-statement to their former jobs or a substantially equiva-lent ones and make them whole for any loss of earningsthey may have suffered as a result of the discriminationagainst them.WE WILL remove from our files any reference to thedischarge of Mark Combs and Craig Scheid and notifythem in writing that this has been done.MASH TRANSPORTATION, INC.17 If thisOrder isenforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."